Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 1 of 14 PageID #: 161




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
PHOTONIC IMAGING SOLUTIONS, INC.                        )
                                                        )
                       Plaintiff,                       )   C.A. No. 1:18-cv-489-MN
                                                        )
               v.                                       )
                                                        )
NETGEAR, INC.,                                          )
                                                        )
                       Defendant.                       )
                                                        )
                                                        )


               [PROPOSED] SCHEDULING ORDER [PATENT, NON-ANDA]

       This ___________day of _______________, 20_______, the Court having conducted an

initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within thirty (30) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard for

Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is posted at

http://www.ded.uscourts.gov (see Other Resources, Default Standards for Discovery) and is

incorporated herein by reference.
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 2 of 14 PageID #: 162




       2.       Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before 6 months from this

signed order.




                                                2
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 3 of 14 PageID #: 163




         3.     Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within thirty (30) days from the date the Court enters this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel must

follow the provisions of Paragraph 8(g) below.

         Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the disclosure
                of information in this case, the Court does not intend to preclude
                another court from finding that information may be relevant and
                subject to disclosure in another case. Any person or party subject to
                this order who becomes subject to a motion to disclose another
                party’s information designated “confidential” [the parties should list
                any other level of designation, such as “highly confidential,” which
                may be provided for in the protective order] pursuant to this order shall
                promptly notify that party of the motion so that the party may have an
                opportunity to appear and be heard on whether that information should
                be disclosed.

         4.     Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

         5.     Courtesy Copies. Other than with respect to “discovery matters,” which are

governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 18, the

parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy of

any other document filed in support of any briefs (i.e., appendices, exhibits, declarations, affidavits

etc.). This provision also applies to papers filed under seal. All courtesy copies should be double-

sided.


                                                   3
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 4 of 14 PageID #: 164




        6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

        7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                (a)        By 30 days after this Court enters this Order, Plaintiff will make an initial

identification of Defendant products by specific products where known as well as by class of products

(e.g., Defendant products comprising certain third-party components)including accused methods and

systems, and its damages model, as well as the asserted patent(s) that the accused product(s)

allegedly infringe(s). Plaintiff shall also produce the file history for each asserted patent. Plaintiff

may update these 7(a) disclosures during discovery, such as based on interrogatory response by

defendant or information learned from third-parties. To the extent Plaintiff, updates its disclosures

under 7(a), Defendant(s) will update their corresponding disclosures (e.g., under 7(b)) in the same

time frame.

                (b)        By 45 days following the date of 7(a), Defendant shall produce core

technical documents related to the accused product(s), sufficient to show how the accused

product(s) work(s), including but not limited to non-publicly available operation manuals, product

literature, schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

                (c)        By May 17, 2019 Plaintiff shall produce an initial claim chart relating each

known accused product to the asserted claims each such product allegedly infringes.

                (d)        By 45 days after Plaintiff’s meets its obligation in 7(c) above, Defendant shall

produce its initial invalidity contentions for each asserted claim, as well as the known related

invalidating references.

                (e)        By September 16, 2019, Plaintiff shall provide final infringement

contentions.


                                                      4
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 5 of 14 PageID #: 165




                (f)     By November 1, 2019, Defendant shall provide final invalidity contentions,

which shall be the close of fact discovery.

        8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

                (a)     Discovery Cut Off. All discovery in this case shall be initiated so that it will

be completed on or before November 1, 2019.

                (b)     Document Production. Document production shall be substantially

complete by, June 17, 2019.

                (c)     Requests for Admission. A maximum of 50 requests for admission are

permitted for each civil action number.

                (d)     Interrogatories.

                          i.    A    maximum       of    25   interrogatories,   including   contention

interrogatories, are permitted for each side.

                         ii.    The Court encourages the parties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

of all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

detail a party provides, the more detail a party shall receive).

                (e)     Depositions.


                         i.     Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 50 hours of taking party fact testimony (for each party or related parties within an

action) by deposition upon oral examination. The parties agree that there shall be a limit of 90

hours of third party depositions for each side. To the extent that a deposition (party or third-party)

requires a translator, the deposition time shall be halved, e.g. a 7 hour deposition requiring a
                                                     5
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 6 of 14 PageID #: 166




translator shall only count as 3.5 hours against the total hours. The parties may seek leave of the

Court should they require additional time for party or third-party depositions.

                           ii.    Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or agreement of the parties. A

defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

considered                       as                 having                   filed                   an

action in this Court for the purpose of this provision.

                (f)       Disclosure of Expert Testimony.

                           i.    Expert Reports. For the party who has the initial burden of proof on

the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

before, December 1, 2019. The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before, January 15, 2020. Reply expert reports from

the party with the initial burden of proof are due on or before Feb. 21, 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along with

the submissions of the expert reports, the parties shall advise of the dates and times of their experts’

availability for deposition.

                         ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case-dispositive

motions), but this does not allow parties to supplement expert reports in (f)(i) above inconsistent

with applicable rules.

                       iii.      Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm.,

                                                     6
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 7 of 14 PageID #: 167




Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise ordered

by the Court. Briefing on such motions is subject to the page limits set out in connection with

briefing of case dispositive motions.

                      iv.        Expert Discovery Completion. Expert discovery shall be completed

by April 15, 2020.

               (g)    Discovery Matters and Disputes Relating to Protective Orders.

                       i.        Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                      ii.        Should counsel find, after a reasonable effort pursuant to D. Del.

L.R. 7.1.1. that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.

                       iii.      On a date to be set by separate order, generally not less than forty-

eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three (3)

pages, outlining that party’s reasons for its opposition.

                        iv.      Each party shall submit two (2) courtesy copies of its discovery

letter and any attachments.

                            v.   Should the Court find further briefing necessary upon conclusion of

the conference, the Court will order it. Alternatively, the Court may choose to resolve the dispute

prior to the conference and will, in that event, cancel the conference.

                                                    7
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 8 of 14 PageID #: 168




        9.      Motions to Amend / Motions to Strike.

                (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g), above.

                (b)     Any such motion shall attach the proposed amended pleading as well as a

“blackline” comparison to the prior pleading or attach the document to be stricken.

        10.     Claim Construction Issue Identification. On March 27, 2019, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim

Construction Chart to be submitted two weeks prior to service of the opening claim construction

brief, April 3, 2019. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of the

intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In this

joint submission, the parties shall not provide argument.

        11.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on April 17, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on May 1, 2019. The Plaintiff shall serve, but not file, its

reply brief, not to exceed 20 pages, on May 15, 2019. The Defendant shall serve, but not file, its

sur-reply brief, not to exceed 10 pages, on May 29, 2019. No later than June 5, 2019, the parties

shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled briefs into




                                                   8
 Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 9 of 14 PageID #: 169




     one brief, with their positions on each claim term in sequential order, in substantially the form

     below.

                                JOINT CLAIM CONSTRUCTION BRIEF

I.       Agreed-Upon Constructions

II.      Disputed Constructions

         [TERM 1]

               1.    Plaintiff’s Opening Position

               2.    Defendant’s Answering Position

               3.    Plaintiff’s Reply Position

               4.    Defendant’s Sur-Reply Position

         [TERM 2]

               1.    Plaintiff’s Opening Position

               2.    Defendant’s Answering Position

               3.    Plaintiff’s Reply Position

               4.    Defendant’s Sur-Reply Position

     The parties need not include any general summaries of the law relating to claim construction. If

     there are any materials that would be submitted in an index, the parties shall submit them in a Joint

     Appendix.

              12.    Hearing on Claim Construction. Beginning at 9 AM on June 27, 2019, the Court

     will hear argument on claim construction. The parties shall notify the Court, by joint letter

     submission, no later than the date on which their joint claim construction brief is filed: (i) whether

     they request leave to present testimony at the hearing; and (ii) the amount of time they are

     requesting be allocated to them for the hearing.

              Provided that the parties comply with all portions of this Scheduling Order, and any other

                                                        9
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 10 of 14 PageID #: 170




orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

of the claim construction hearing.

        13.     Supplementation. Absent agreement among the parties, and approval of the Court,

no later than 30 days after claim construction ruling the parties must finally supplement, inter alia,

the identification of all accused products and of all invalidity references.

        14.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before, May 15, 2020.

Briefing will be presented pursuant to the Court’s Local Rules, as modified by this Order.

                (a)     No early motions without leave. No case dispositive motion under Rule 56

may be filed more than ten (10) days before the above date without leave of the Court.

                (b)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

number of case dispositive motions that are filed. In the event that a party files, in addition to a case

dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert’s

testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall be

increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for all

reply briefs for each SIDE.1




1    The parties must work together to ensure that the Court receives no more than a total of
     250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the
     other side’s motions) of briefing on all case dispositive motions and Daubert
                                                    10
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 11 of 14 PageID #: 171




         15.      Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

         16.      Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE / civil

action group shall be limited to three (3) in limine requests, unless otherwise permitted by the

Court. The in limine request and any response shall contain the authorities relied upon; each in

limine request may be supported by a maximum of three (3) pages of argument, may be opposed by

a maximum of three (3) pages of argument, and the side making the in limine request may add a

maximum of one (l) additional page in reply in support of its request. If more than one party is

supporting or opposing an in limine request, such support or opposition shall be combined in a

single three (3) page submission (and, if the moving party, a single one (1) page reply), unless

otherwise ordered by the Court. No separate briefing shall be submitted on in limine requests,

unless otherwise permitted by the Court.

         17.      Pretrial Conference. On October 19, 2020, the Court will hold a pretrial conference

in Court with counsel beginning at 4:30 PM. Unless otherwise ordered by the Court, the parties

should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

Rule     of    Civil   Procedure   26(a)(3).   The    parties   shall   file   with   the   Court    the

joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.



       motions that are covered by this scheduling order and any other scheduling order entered
       in any related case that is proceeding on a consolidated or coordinated pretrial schedule.
                                                     11
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 12 of 14 PageID #: 172




         The parties shall provide the Court two (2) courtesy copies of the joint proposed final

pretrial order and all attachments.

         18.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft Word

format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         19.     Trial. This matter is scheduled for a __ day trial beginning at 9:30 a.m. on October

26, 2020 (for one action amongst the 1:18-cv-00487, 1:18-cv-00489 and 1:18-cv-00487 actions)

and a separate trial on November 2, 2020 (for a separate action amongst the 1:18-cv-00487, 1:18-

cv-00489 and 1:18-cv-00487 actions), with the subsequent trial days beginning at 9:00 a.m. Until

the case is submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m.

The trial will be timed, as counsel will be allocated a total number of hours in which to present

their respective cases.

         20.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to

enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions each

party intends to file.

         21.     Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.

                                                    12
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 13 of 14 PageID #: 173




                                           _________________________________
                                            UNITED STATES DISTRICT JUDGE




                                      13
Case 1:18-cv-00489-MN Document 23 Filed 11/13/18 Page 14 of 14 PageID #: 174




                   Event                                             Courts Deadline

              Protective Order                                   30 days after this Order

    Deadline for parties to serve Initial                        30 days after this Order
               Disclosures

     ¶7(a) Disclosure (Identify accused         30 days after order with understanding that Plaintiff will
                  products)                              supplement based on ongoing discovery
    ¶7(b) Disclosure (production of core       45 days after 7(b) date with understanding that Defendants
 technical docs related to accused products)      will provide supplementation in response to Plaintiff’s
                                                                      within 45 days
       ¶7(c) Disclosure (infringement           45 days after substantial completion of discovery by third
                contentions)                   parties identified in ¶7(a) but in no case later than May 17,
                                                                            2019
 ¶7(d) Disclosure (invalidity contentions)       45 days after ¶7(c) but in no case later than Sep. 1, 2019
  ¶7(e) Final Infringement Contentions                                 Sep. 16, 2019
    ¶7(f) Final Invalidity Contentions                                 Nov. 1, 2019
¶2Deadline for motions to join other parties                     6 months from this Order
         and amend the pleadings
      ¶10 Exchange Proposed Claim                                    March 27, 2019
  Construction Terms and Constructions
     Joint Claim Construction Chart                                  April 3, 2019
    Opening Claim Construction Brief                                 April 17, 2019
   Answering Claim Construction Brief                                 May 1, 2019
     Reply Claim Construction Brief                                  May 15, 2019
   Sur-Reply Claim Construction Brief                                May 29, 2019
   File Joint Claim Construction Brief                                June 5, 2019
            Markman Hearing                                          June 27, 2019
  Substantial Completion of Document                                 June 17, 2019
                Production
   Disclosure of Reliance on Advice of                               October 1, 2019
      Counsel regarding Willfulness
      Completion of Fact Discovery                                    Nov. 1, 2019
         Opening Expert Reports                                       Dec. 1, 2019
         Rebuttal Expert Reports                                     Jan. 15, 2020
          Reply Expert Reports                                       Feb. 21, 2020
        Close of Expert Discovery                                    April 15, 2020
         Case Dispositive Motion                                     May 15, 2020
              Pretrial Order                                       October 16, 2020
           Pretrial Conference                                     October 19, 2020
                   Trial                                 October 26, 2020 or November 6, 2020




                                                 14
